COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Duff
Argued at Alexandria, Virginia


CHANG HE ZHEN
                                        MEMORANDUM OPINION * BY
v.        Record No. 2470-97-4         JUDGE NELSON T. OVERTON
                                           OCTOBER 6, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                    William L. Winston, Judge
          Herman M. Sawyer, Jr., for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Chang He Zhen (defendant) appeals his convictions for credit

card number fraud, in violation of Code § 18.2-195, credit card

forgery, in violation of Code § 18.2-193, and credit card theft,

in violation of Code § 18.2-192.   He contends the trial court

erroneously admitted evidence of (1) pictures of fifty blank

credit cards and (2) information that the United States Secret

Service helped identify the cards and were investigating them.

Because we hold that admitting these facts into evidence was not

reversible error, we affirm.

     The parties are fully conversant with the record in the case

and because this memorandum opinion carries no precedental value,

no recitation of the facts is necessary.

     "The admissibility of evidence is within the broad
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion."    Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988).

Evidence is relevant and initially admissible "if it has any

logical tendency, however slight, to establish a fact at issue in

the case."   Taylor v. Commonwealth, 21 Va. App. 557, 563, 466

S.E.2d 118, 121 (1996).

     Defendant fraudulently obtained goods with a credit card

bearing his name and a stolen number.   In order to show that such

a card could exist, the prosecution needed to prove that blank

cards, cards which do not yet bear numbers but can be

manufactured to bear a stolen number, were possessed by

defendant.   Because the cards helped establish the means by which

the fraud was perpetrated, information about them was relevant

and admissible.
     Defendant claims the pictures of the cards were inadmissible

because they were evidence of other crimes.   He cites the rule of
Kirkpatrick v. Commonwealth, 211 Va. 269, 272, 176 S.E.2d 802,

805 (1970), which is as follows:
          The general rule is well established that in
          a criminal prosecution, proof which shows or
          tends to show that the accused is guilty of
          the commission of other crimes and offenses
          at other times, even though they are of the
          same nature as the one charged in the
          indictment, is incompetent and inadmissible
          for the purpose of showing the commission of
          the particular crime charged. It is also
          well established that evidence of other
          offenses should be excluded if offered merely
          for the purpose of showing that the accused
          was likely to commit the crime charged in the



                               - 2 -
           indictment.


While defendant has stated the rule, he fails to persuade us the

blank cards are governed by it.   The cards were offered by the

prosecution to show that defendant committed the crime for which

he was being tried, not "other crimes and offenses at other

times."   Id.   If these cards were used in past, previously

unconnected crimes, defendant himself is the only one alleging

it.   Accordingly, the trial court did not err by admitting

pictures of the cards into evidence.
      Defendant also claims that statements made by Officer

Campbell regarding his use of Secret Service facilities were

inadmissible.   Officer Campbell made two separate statements

regarding the Secret Service.   The first was that he used a

Secret Service "decoder" to read the "mag strips" on the backs of

the cards and a Secret Service camera to photograph them.      This

was done so that he could identify the cards and discover what

numbers were encoded, if any.

      When a picture has "been properly authenticated by a

qualified witness as a correct representation and reproduction of

the object which it portrayed, its admission in evidence [is]

unobjectionable."    State Farm Ins. Co. v. Futrell, 209 Va. 266,

271, 163 S.E.2d 181, 185 (1968) (citing Lawson v. Darter, 157 Va.

284, 160 S.E. 74 (1931)).   Officer Campbell was simply describing

the course of investigation and his basis for authenticating the

pictures of the blank credit cards.     His testimony on this point




                                - 3 -
was necessary for admission of the cards, and it was not error to

accept it.

       The second statement made by Officer Campbell was that

"[t]hese credit cards were also being sought after by the Secret

Service in an investigation . . . ."    While defendant objected to

the statement, the trial court admitted it into evidence.      This

was error.   The fact that another law enforcement agency was

concurrently investigating a crime did not "establish a fact at

issue in the case."    Taylor, 21 Va. App. at 563, 466 S.E.2d at

121.   It was, therefore, irrelevant.

       Admission of the statement was not, however, reversible

error.   "In Virginia, non-constitutional error is harmless

'[w]hen it plainly appears from the record and the evidence given

at the trial that the parties have had a fair trial on the merits

and substantial justice has been reached.'"    Lavinder v.

Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991)

(en banc) (quoting Code § 8.01-678)).
          We must reverse a criminal conviction unless
          it plainly appears from the record and the
          evidence given at the trial that the error
          did not affect the verdict. An error does
          not affect the verdict if we can determine,
          without usurping the jury's fact finding
          function, that, had the error not occurred,
          the verdict would have been the same.

Weller v. Commonwealth, 16 Va. App. 886, 896, 434 S.E.2d 330, 337

(1993) (internal quotations and citations omitted).

       The prosecution's evidence against this defendant was

overwhelming.   Numerous credit cards and drivers' licenses were



                                - 4 -
found with defendant's possessions.    Some of these bore his

picture but other names.   Others bore different names but his

signature.   He was identified by the store owner as the purchaser

of the fraudulently obtained goods, and those goods were found in

a truck he had recently occupied.   We cannot conclude that

Officer Campbell's statement regarding the Secret Service

investigation would have had any effect whatsoever on the outcome

of defendant's trial.   Therefore, the error was harmless.
     Because evidence regarding the credit cards was admissible

and Officer Campbell's testimony was, at worst, harmless, we hold

that there was no reversible error committed in the trial court.

Accordingly, defendant's convictions are affirmed.

                                                         Affirmed.




                               - 5 -